






Exhibit 10.23




EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this "Agreement"), dated as of August 14, 2012, and
effective as of August 20, 2012, among Harland Clarke Holdings Corp., a Delaware
corporation ("Harland Clarke Holdings"), Scantron Corporation, a Delaware
corporation (the "Company"), and Kevin Brueggeman (the "Executive").
WHEREAS the Company wishes to employ the Executive and the Executive wishes to
accept such employment according to the terms set forth in this Agreement.
ACCORDINGLY, Harland Clarke Holdings, the Company and the Executive agree as
follows:
1.Employment, Duties and Acceptance.


1.1    Employment, Duties. The Company hereby employs the Executive for the Term
(as defined in Section 2.1), to render exclusive and full-time services to the
Company as the Chief Executive Officer of the Company, to include the
GlobalScholar education business and the Scantron commercial data collection
business (the "Business Unit"), or in such other executive position as may be
mutually agreed upon by the Company and the Executive, and to perform such other
duties consistent with such position or as may be assigned to the Executive by
the Chief Executive Officer of Harland Clarke Holdings (the "CEO") or his
designee or the Board of Directors of Harland Clarke Holdings (the "Board").
During the Term, the Executive shall report solely to the CEO (or his designee).


1.2    Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive's ability to
devote the Executive's entire business time, energy and skill to such
employment, and to use the Executive's best efforts, skill and ability to
promote the Company's interests. The Executive further agrees to accept
election, and to serve during all or any part of the Term, as an officer or
director of the Company and of any subsidiary or affiliate of the Company,
without any compensation therefor other than that specified in this Agreement,
if properly appointed to any such position.


1.3    Location. The duties to be performed by the Executive hereunder shall be
performed at the offices of San Antonio, Texas, Eagan, Minnesota and Bellevue,
Washington and other locations mutually agreed with the CEO, subject to
reasonable travel requirements on behalf of the Company.


1.4    Other Board Memberships. Without prejudice to any other provision of this
Agreement, the Executive shall be entitled to continue to serve on the board of
directors of Shooting for Success and Campus2Careers.com for so long as no
actual or potential conflict of interest is created with Harland Clarke Holdings
or the Company or their ultimate parent. The Executive will provide prompt
notice to the Company and Harland Clarke Holdings of any potential conflict of
interest.






--------------------------------------------------------------------------------




2.Term of Employment; Certain Post-Term Benefits.
                
2.1    The Term. This Agreement and the term of the Executive's employment under
this Agreement (the "Term") shall become effective as of August 20, 2012 (the
"Effective Date") and will continue until December 31, 2015 (the "Termination
Date"), subject to earlier termination pursuant to Section 4.


2.2    End-of-Term Provisions. At least six months prior to the end of the Term,
the Company and the Executive shall meet to discuss whether the Term should be
renewed or non-renewed. The Company must give six (6) months prior written
notice of non-renewal of the Term should it make that decision. In the event of
non-renewal of the Term by the Company and the Executive's employment is
terminated by the Company after the end of the Term, other than for (i) Cause
(as defined below), (ii) Disability (as defined below) or (iii) death, in each
case following such Company notice of non-renewal, then such termination shall
be treated as a termination without Cause and the Restricted Period (as defined
below) shall be reduced to a period of one year post termination of employment
(the "Reduced Restricted Period"). During such Reduced Restricted Period, the
Executive shall receive as severance pay, an amount equal to the greater of (A)
50% of the payments set forth in Sections 4.4(i) and 4.4(ii) or (B) severance
and benefits in accordance with Company policy as in effect at that time, in
each case payable in installments in accordance with the Company's normal
payroll practices, subject to Executive's signing and not revoking the release
of claims as set forth in Section 4.6. For the avoidance of doubt, if the
Executive's employment is terminated by the Company after the end of the Term
(x) for Cause, the Executive will not be entitled to receive any severance or
other benefits, or (y) for death or Disability, the Executive will receive
severance and benefits in accordance with Company policy as in effect at that
time. For the avoidance of doubt, if the Company is willing to extend the Term
and Executive does not agree to extend the Term, then upon termination of
employment at or after the end of the Term, the Executive shall be bound by the
restrictive covenants set forth in Section 5 below, the Restricted Period shall
not be reduced and Executive shall not be entitled to receive any severance
benefits with respect to such termination. Notwithstanding the foregoing, the
terms of this Section 2.2 will not impact any payments or other benefits to
which the Executive would then be entitled under the LTIP (as defined below)
pursuant to the terms thereof.


3.Compensation; Benefits.
    
3.1    Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay the Executive a base salary, payable in
accordance with the Company's normal payroll practices, at the annual rate of
not less than $400,000 (effective on the Effective Date of this agreement) less
such deductions or amounts to be withheld as required by applicable law and
regulations (the "Base Salary"). In the event that the Company, in its sole
discretion, from time to time determines to increase the Base Salary, such
increased amount shall, from and after the effective date of the increase,
constitute "Base Salary" for purposes of this Agreement.


3.2    Incentive Compensation.


3.2.1    Annual Bonus. Commencing with the 2012 fiscal year, the Executive shall
receive a bonus with respect to 2012 and each later fiscal year ending during
the Term computed in accordance with the provisions hereafter. If, with respect
to any such fiscal year, the Business Unit achieves "EBITDA" (as defined below)
of at least the percentage set forth in the table below of its business plan for
such fiscal year, such bonus shall be the percentage set forth in the table
below of Base Salary with respect to the fiscal year for which the bonus (any
such bonus,




--------------------------------------------------------------------------------




an "Annual Bonus") was earned. For the 2012 fiscal year, the Annual Bonus will
be prorated from the Effective Date and the Executive shall be guaranteed a
minimum bonus payment of $125,000.


Percentage of Business Unit EBITDA in Business Plan
Percentage of Base Salary
89.9% and below
Nil
90 - 94.9
90
95 - 99.9
95
100 - 105
100
105.1 - 110
105.56
110.1 - 115
111.11
115.1 - 120
120.1 - 125
125.1 - 130
130.1 - 135
135.1 - 140
140.1 - 145
145.1 and over
116.67
122.22
127.78
133.33
138.89
144.44
150



An Annual Bonus if earned in accordance with this Agreement shall be paid no
later than the fifteenth day of the third month next following the year with
respect to which such bonus was earned, provided that, except as otherwise
specifically provided in this Agreement (including, without limitation,
Section 4.4), as a condition precedent to any bonus entitlement the Executive
must remain in employment with the Company at the time that the Annual Bonus is
paid. Notwithstanding the foregoing, to the extent that Section 162(m) of the
Internal Revenue Code of 1986, as amended (the "Code"), may be applicable, such
Annual Bonus shall be subject to, and contingent upon, such shareholder approval
as is necessary to cause the Annual Bonus to qualify as "performance-based
compensation" under Section 162(m) of the Code and the regulations promulgated
thereunder as well as any other required approvals.
For the purposes of this Agreement, "EBITDA" means for any fiscal year of the
Business Unit, consolidated operating income for such fiscal year of the
Business Unit plus, without duplication and to the extent reflected as a charge
in the statement of such operating income for such fiscal year, the sum of
(i) depreciation and amortization expense (excluding amounts of prepaid
incentives under customer contracts), (ii) any extraordinary non-cash expenses
or losses, (iii) allocation of fees charged by M&F Worldwide Corp. ("MFW") or a
subsidiary to the Business Unit relating to the operation of the Business Unit,
(iv) all restructuring costs (as defined under U.S. generally accepted
accounting principles ("GAAP"), (v) fees paid to the Business Unit's external
advisors in connection with acquisitions for the business (whether or not
consummated) and (vi) effects of changes in accounting policy and GAAP, in the
case of clauses (i) through (vi) above, solely with respect to the Business
Unit, and minus without duplication and to the extent included in the statement
of such operating income for such period, the sum of (a) any extraordinary or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such operating income for such
period, gains on the sales of assets outside of the ordinary course of
business), (b) effects of changes in accounting policy and GAAP, and (c) any
cash payments made during such period in respect of items described in clause
(ii) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of operating
income, in the case of clauses (a) through (c) above, solely with respect to the
Business Unit, all as determined on a consolidated basis, all of the foregoing
to be determined by the Board or any other relevant committee or person. For the
purposes of determining compensation milestones for any fiscal year,
Consolidated EBITDA will be adjusted by the Board or any




--------------------------------------------------------------------------------




other relevant committee or person, as applicable, as appropriate for material
acquisitions or dispositions of any business or assets of or by the Business
Unit or its subsidiaries for such fiscal year and thereafter; and EBITDA will be
(x) increased for the acquired Software Businesses for the amount of billed or
collected fees and payments from customers received by the Company during such
period that is not recognized as revenue during such period (or any prior
period) in accordance with GAAP because the Company has not yet obtained vendor
specific objective evidence in respect thereof or the Company is subject to
other GAAP revenue recognition rules, and decreased for the acquired Software
Businesses for any amount included in operating income for such period in
accordance with GAAP that is attributable to any amount that was included in
EBITDA in a prior period pursuant to the preceding clause (x).


3.2.2    Long Term Incentive Plan. During the Term, the Executive shall
participate in the 2013-15 M&F Worldwide Corp. Long Term Incentive Plan (the
"LTIP"), as referenced in the offer letter dated August 10, 2012 and in a target
amount no less than referenced in that offer letter, to be implemented beginning
with respect to 2013. The specific terms of award or awards under the LTIP shall
be set forth in one or more Award Agreements to be entered into with the
Executive Notwithstanding the foregoing, to the extent that Section 162(m) of
the Code may be applicable, the LTIP (and any subsequent Long Term Incentive
Plan) shall be subject to, and contingent upon, such shareholder approval as is
necessary to cause the LTIP to qualify as "performance-based compensation" under
Section 162(m) of the Code and the regulations promulgated thereunder.


3.3    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive's services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as the Company customarily may require of its officers; provided,
however, that the maximum amount available for such expenses during any period
may be fixed in advance by the CEO.


3.4    Paid Time Off. During the Term, the Executive shall be entitled to Paid
Time Off in accordance with the Paid Time Off policy of the Company during each
year of the Term and as referenced in the offer letter dated August 10, 2012.


3.5    Fringe Benefits. During the Term, the Executive shall be entitled to all
benefits for which the Executive shall be eligible under any 401(k) plan, group
insurance or other so-called "fringe" benefit plan and all benefits, as
referenced in the offer letter dated August 10, 2012, as well as all benefits
which the Company provides to its executive employees generally, which benefits
may be amended, modified or terminated in the Company's discretion.


4.Termination.


4.1    Death. If the Executive dies during the Term, the Term shall terminate
forthwith upon the Executive's death. The Company shall pay to the Executive's
estate: (i) any Base Salary earned but not paid; (ii) a pro rated Annual Bonus
based on the number of days of the fiscal year worked by the Executive, which
pro-rated Annual Bonus will be paid at the time and in the manner such Annual
Bonus is paid to other executives receiving such bonus payment; (iii) amounts
payable under the LTIP in accordance with the terms thereof, and (iv) Annual
Bonus for the year prior to the year in which the Executive dies if at the time
of death the Executive has earned an Annual Bonus payment for such prior year
and has not yet been paid such Annual Bonus, which prior year Annual Bonus will
be paid at the time and in the manner such prior year Annual Bonus is paid to
other executives receiving such




--------------------------------------------------------------------------------




prior year Annual Bonus. The Executive shall have no further rights to any
compensation (including any Base Salary or Annual Bonus) or any other benefits
under this Agreement, except to the extent already earned and vested as of the
day immediately prior to his death, or as earned, vested, or accrued by virtue
of his death.
4.2    Disability. If, during the Term the Executive is unable to perform his
duties hereunder due to a physical or mental incapacity for a period of 6 months
within any 12 month period (hereinafter a "Disability"), the Company shall have
the right at any time thereafter to terminate the Term upon sending written
notice of termination to the Executive. If the Company elects to terminate the
Term by reason of Disability, the Company shall pay to the Executive promptly
after the notice of termination: (i) any Base Salary earned but not paid, (ii) a
pro rated Annual Bonus based
on the number of days of the fiscal year worked by the Executive until the date
of the notice of termination, which pro-rated Annual Bonus will be paid at the
time and in the manner such Annual Bonus is paid to other executives receiving
such bonus payment; (iii) amounts payable under the LTIP in accordance with the
terms thereof and (iv) Annual Bonus for the year prior to the year in which the
Executive is terminated if at the time of termination the Executive has earned
an Annual Bonus payment for such prior year and has not yet been paid such
Annual Bonus, which prior year Annual Bonus will be paid at the time and in the
manner such prior year Annual Bonus is paid to other executives receiving such
prior year Annual Bonus, in each case less any other benefits payable to the
Executive under any disability plan provided for hereunder or otherwise
furnished to the Executive by the Company. The Executive shall have no further
rights to any compensation (including any Base Salary or Annual Bonus) or any
other benefits under this Agreement except to the extent already earned and
vested as of the day immediately prior to his termination by reason of
Disability, or as earned, vested, or accrued by virtue of his Disability.
4.3    Cause. The Company may at any time by written notice to the Executive
terminate the Term for "Cause" (as defined below) and, upon such termination,
this Agreement shall terminate and the Executive shall be entitled to receive no
further amounts or benefits hereunder, except for any Base Salary earned but not
paid prior to such termination. For the purposes of this Agreement, "Cause"
means: (i) continued neglect by the Executive of the Executive's duties
hereunder, (ii) continued incompetence or unsatisfactory attendance, (iii)
conviction of any felony, (iv) violation of the rules, regulations, procedures
or instructions relating to the conduct of employees, directors, officers and/or
consultants of the Company, (v) willful misconduct by the Executive in
connection with the performance of any material portion of the Executive's
duties hereunder, (vi) breach of fiduciary obligation owed to the Company or
commission of any act of fraud, embezzlement, disloyalty or defalcation, or
usurpation of a Company opportunity, (vii) breach of any provision of this
Agreement, including any non-competition, non-solicitation and/or
confidentiality provisions hereof, (viii) any act that has a material adverse
effect upon the reputation of and/or the public confidence in the Company, (ix)
failure to comply with a reasonable order, policy or rule that constitutes
material insubordination, (x) engaging in any discriminatory or sexually
harassing behavior, or (xi) using, possessing or being impaired by or under the
influence of illegal drugs or the abuse of controlled substances or alcohol on
the premises of the Company or any of its subsidiaries or affiliates or while
working or representing the Company or any of its subsidiaries or affiliates. A
termination for Cause by the Company of any of the events described in clauses
(i), (ii), (iv), (ix), (x) and (xi) shall only be effective on 15 days advance
written notification, providing Executive the opportunity to cure, if reasonably
capable of cure within said 15-day period; provided, however, that no such
notification is required if the Cause event is not reasonably capable of cure or
the Board determines that its fiduciary obligation requires it to effect a
termination of Executive for Cause immediately.


4.4    Termination by Company without Cause or by the Executive for Good Reason.
If the Executive's employment is terminated by the Company without Cause (other
than by




--------------------------------------------------------------------------------




reason of death or Disability) or by the Executive for Good Reason (as defined
below), the Executive shall receive: (i) as severance pay, an amount equal to
two times the Base Salary payable in installments in accordance with the
Company's normal payroll practices, (ii) continuation for a 12-month period
following the date of termination of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
"COBRA"), with the cost of the regular premium for such benefits shared in the
same relative proportion by the Company and the Executive as in effect on the
date of termination (provided that the Company shall not be required to pay any
portion of the premium if such payment would result in penalty taxes imposed on
the Company), (iii) Annual Bonus for the year in which termination occurred if
the Executive would have been eligible to receive such bonus hereunder
(including due to satisfaction by the Company of performance milestones) had the
Executive been employed at the time such Annual Bonus is normally paid, which
Annual Bonus will be paid at the time and in the manner such Annual Bonus is
paid to other executives receiving such bonus payment, (iv) Annual Bonus for the
year prior to the year in which the Executive is so terminated if at the time of
termination the Executive has earned an Annual Bonus payment for such prior year
and has not yet been paid such due to such termination, which prior year Annual
Bonus will be paid at the time and in the manner such prior year Annual Bonus is
paid to other executives receiving such prior year Annual Bonus and (v) amounts
payable, if any, under the LTIP in accordance with the terms thereof. The
Executive shall have no further rights to any compensation (including any Base
Salary or Annual Bonus) or any other benefits under this Agreement. For purposes
of this Agreement, "Good Reason" means, without the advance written consent of
the Executive: (i) a reduction in Base Salary, unless such reduction is made
generally to other senior executives of the Company or (ii) a material reduction
in the Executive's title and/or responsibilities, provided, that a change in
reporting responsibilities shall not constitute Good Reason and further
provided, that a termination by the Executive for Good Reason shall be effective
only if the Executive provides the Company with written notice specifying the
event which constitutes Good Reason within thirty (30) days following the
occurrence of such event or date Executive became aware or should have become
aware of such event and the Company fails to cure the circumstances giving rise
to Good Reason within 30 days after such notice.


4.5    Termination by Executive other than for Good Reason. The Executive is
required to provide the Company with 30 days' prior written notice of
termination to the Company. Subject to Section 4.4, upon termination of
employment by the Executive, the Executive shall receive any Base Salary earned
but not paid prior to such termination and shall have no further rights to any
compensation (including any Base Salary or Annual Bonus) or any other benefits
under this Agreement, except to the extent already earned and vested as of the
day immediately prior to such termination.
4.6    Release. Notwithstanding any other provision of this Agreement to the
contrary, the Executive acknowledges and agrees that any and all payments, other
than payment of any accrued and unpaid Base Salary to which the Executive is
entitled under this Section 4 are conditioned upon and subject to the
Executive's execution of a general waiver and release (for the avoidance of
doubt, the restrictive covenants contained in Section 5 of this Agreement shall
survive the termination of this Agreement), in such form as may be prepared by
the Company, of all claims in the form materially similar to that attached
hereto as Exhibit A, except for such matters covered by provisions of this
Agreement which expressly survive the termination of this Agreement.
Notwithstanding anything to the contrary, the severance payments and benefits
are conditioned on the Executive's execution, delivery and nonrevocation of the
general waiver and release of claims within fifty-five days following the
Executive's termination of employment (the "Release Condition"). Payments and
benefits of amounts which do not constitute nonqualified deferred compensation
and are not subject to Section 409A (as defined below) shall commence five (5)
days after the Release Condition is satisfied and payments and benefits which
are




--------------------------------------------------------------------------------




subject to Section 409A shall commence on the 60th day after termination of
employment (subject to further delay, if required pursuant to Section 4.7.2
below) provided that the Release Condition is satisfied.


4.7    Section 409A.
4.7.1     This Agreement is intended to satisfy the requirements of Section 409A
of the Code ("Section 409A") with respect to amounts, if any, subject thereto
and shall be interpreted and construed and shall be performed by the parties
consistent with such intent. If either party notifies the other in writing that
one or more or the provisions of this Agreement contravenes any Treasury
Regulations or guidance promulgated under Section 409A or causes any amounts to
be subject to interest, additional tax or penalties under Section 409A, the
parties shall agree to negotiate in good faith to make amendments to this
Agreement as the parties mutually agree, reasonably and in good faith are
necessary or desirable, to (i) maintain to the maximum extent reasonably
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A or increasing the costs to the Company of
providing the applicable benefit or payment and (ii) to the extent possible, to
avoid the imposition of any interest, additional tax or other penalties under
Section 409A upon the parties.
4.7.2     To the extent the Executive would otherwise be entitled to any payment
or benefit under this Agreement, or any plan or arrangement of the Company or
its affiliates, that constitutes a "deferral of compensation" subject to Section
409A and that if paid during the six (6) months beginning on the date of
termination of the Executive's employment would be subject to the Section 409A
additional tax because the Executive is a "specified employee" (within the
meaning of Section 409A and as determined by the Company), the payment or
benefit will be paid or provided to the Executive on the earlier of the first
day following the six (6) month anniversary of the Executive's termination of
employment or death.
4.7.3     Any payment or benefit due upon a termination of the Executive's
employment that represents a "deferral of compensation" within the meaning of
Section 409A shall be paid or provided to the Executive only upon a "separation
from service" as defined in Treas. Reg. § 1.409A-1(h). Each payment made under
this Agreement shall be deemed to be a separate payment for purposes of Section
409A. Amounts payable under this Agreement shall be deemed not to be a "deferral
of compensation" subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) ("short-term deferrals") and
(b)(9) ("separation pay plans," including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.
4.7.4     Notwithstanding anything to the contrary in Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which the Executive's "separation from service" occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which the Executive's
"separation from service" occurs.  To the extent any expense reimbursement or
the provision of any in-kind benefit is determined to be subject to Section 409A
(and not exempt pursuant to the prior sentence or otherwise), the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which the Executive incurred such expenses,
and in no event




--------------------------------------------------------------------------------




shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.
5.Protection of Confidential Information; Restrictive Covenants.


5.1    Prior to the Effective Date, the Company has shared confidential and
trade secret information of the Company and its subsidiaries and affiliates with
the Executive. From the Effective Date, the Company will share with Executive
confidential and trade secret information regarding not only the Company but
also its subsidiaries and affiliates. In view of the fact that the Executive's
work for the Company will bring the Executive into close contact with many
confidential affairs of the Company not readily available to the public, trade
secret information and plans for future developments, the Executive agrees:


5.1.1    To keep and retain in the strictest confidence all confidential matters
of the Company, including, without limitation, "know how", trade secrets,
customer lists, pricing policies, operational methods, technical processes,
formulae, inventions and research projects, other business affairs of the
Company, and any material confidential information whatsoever concerning any
director, officer, employee, shareholder, partner, customer or agent of the
Company or their respective family members learned by the Executive heretofore
or hereafter, and not to disclose them to anyone outside of the Company, either
during or after the Executive's employment with the Company, except in the
course of performing the Executive's duties hereunder or with the Company's
express written consent. The foregoing prohibitions shall include, without
limitation, directly or indirectly publishing (or causing, participating in,
assisting or providing any statement, opinion or information in connection with
the publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial; and
                    
5.1.2    To deliver promptly to the Company on termination of the Executive's
employment by the Company, or at any time the Company may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof), including data stored in computer memories
or on other media used for electronic storage or retrieval, relating to the
Company's business and all property associated therewith, which the Executive
may then possess or have under the Executive's control, and not retain any
copies, notes or summaries; provided Executive shall be entitled to keep a copy
of this Agreement and compensation and benefit plans to which Executive is
entitled to receive benefits thereunder.


5.2    In support of Executive's commitments to maintain the confidentiality of
the Company's confidential and trade secret information, (i) during the Term and
for any period the Executive is employed by the Company after the Term, and
(ii) for a period of two years following termination of the Executive's
employment for any reason (the "Restricted Period"), the Executive shall not in
the United States and in any non-US jurisdiction where the Company may then do
business: (a) directly or indirectly, enter the employ of, or render any
services to, any person, firm or entity engaged in any business competitive with
any business of the Company or of any of its subsidiaries or affiliates; (b)
engage in such business on the Executive's own account, and the Executive shall
not become interested in any such business, directly or indirectly, as an
individual, partner, shareholder, director, officer, principal, agent, employee,
trustee, consultant, or in any other relationship or capacity; (c) directly or
indirectly, solicit or encourage (or cause to be solicited or encouraged) or
cause any client,




--------------------------------------------------------------------------------




customer or supplier of the Company to cease doing business with the Company, or
to reduce the amount of business such client, customer or supplier does with the
Company or (d) directly or indirectly, solicit or encourage (or cause to be
solicited or encouraged) to cease to work with the Company, or hire (or cause to
be hired), any person who is an employee of or consultant then under contract
with the Company or who was an employee of or consultant then under contract
with the Company within the six month period preceding such activity without the
Company's written consent, provided however that this clause (d) shall not apply
during the Restricted Period to a consulting or advisory firm which is also then
currently engaged or under a retainer relationship (in each case, without any
action by the Executive, whether directly or indirectly) by a subsequent
employer of the Executive.


5.3    If the Executive commits a breach, or poses a serious and objective
threat to commit a breach, of any of the provisions of Sections 5.1 or 5.2
hereof, the Company shall have the following rights and remedies:


5.3.1    The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company;


5.3.2    The right and remedy to require the Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits derived or received by the Executive as the result of any
transactions constituting a breach of any of the provisions of the preceding
paragraph, and the Executive hereby agrees to account for and pay over such
benefits to the Company. Each of the rights and remedies enumerated above shall
be independent of the other, and shall be severally enforceable, and all of such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity; and


5.3.3    In addition to any other remedy which may be available (i) at law or in
equity, or (ii) pursuant to any other provision of this Agreement, the payments
by the Company of Base Salary and the regular premium for group health benefits
pursuant to Section 4.4 will cease as of the date on which such violation first
occurs. In addition, if the Executive breaches any of the covenants contained in
Sections 5.1 and 5.2 and the Company obtains injunctive relief with respect
thereto (that is not later reversed or otherwise terminated or vacated by
judicial order), the period during which the Executive is required to comply
with that particular covenant shall be extended by the same period that the
Executive was in breach of such covenant prior to the effective date of such
injunctive relief.


5.4    If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, hereafter are held by a court to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to those portions found invalid.


5.5    If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision and, in its reduced form, said provision shall then be enforceable.


5.6    The parties agree (whether during or after the Executive's employment
with the Company) not to issue, circulate, publish or utter any false or
disparaging statements, remarks or rumors about the other (including the Company
or its affiliates or the officers,




--------------------------------------------------------------------------------




directors, managers, customers, partners, or shareholders of the Company or its
affiliates), provided that nothing herein shall prohibit the parties from
providing truthful testimony if such testimony is required by law.
5.7    For purposes of this Section 5 only, the term "Company" includes the
Company and its subsidiaries and affiliates.


6.    Inventions and Patents.


6.1    The Executive agrees that all processes, technologies and inventions
(collectively, "Inventions"), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive's work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company's time or with the use of the
Company's facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive's
inventorship.


6.2    If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive's employment by the Company, it is to be
presumed that the Invention was conceived or made during the Term.


6.3    The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.


7.    Intellectual Property.
The Company shall be the sole owner of all the products and proceeds of the
Executive's services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the Term, free and clear
of any claims by the Executive (or anyone claiming under the Executive) of any
kind or character whatsoever (other than the Executive's right to receive
payments hereunder). The Executive shall, at the request of the Company, execute
such assignments, certificates or other instruments as the Company may from time
to time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title or interest in or to any such
properties.
8.    Notices.
All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), as follows (or to such other address as
either party shall designate by notice in writing to the other in accordance
herewith):




--------------------------------------------------------------------------------




If to the Company, to:
Harland Clarke Holdings Corp.
10931 Laureate Drive
San Antonio, TX 78249
Attention: General Counsel


If to the Executive, to:
Such address as shall most currently appear on the records of the Company.
9.    Governing Law; Dispute Resolution.


9.1    It is the intent of the parties hereto that all questions with respect to
the construction of this Agreement and the rights and liabilities of the parties
hereunder shall be determined in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws thereof that would
call for the application of the substantive law of any jurisdiction other than
the State of Delaware.
9.2    Each party irrevocably agrees for the exclusive benefit of the other that
any and all suits, actions or proceedings relating to Section 5 of this
Agreement (a "Proceeding") shall be maintained in either the courts of the State
of Delaware or the federal District Courts sitting in Essex County, New Jersey
or Wilmington, Delaware (collectively, the "Chosen Courts") and that the Chosen
Courts shall have exclusive jurisdiction to hear and determine or settle any
such Proceeding and that any such Proceedings shall only be brought in the
Chosen Courts. Each party irrevocably waives any objection that it may have now
or hereafter to the laying of the venue of any Proceedings in the Chosen Courts
and any claim that any Proceedings have been brought in an inconvenient forum
and further irrevocably agrees that a judgment in any Proceeding brought in the
Chosen Courts shall be conclusive and binding upon it and may be enforced in the
courts of any other jurisdiction.


9.3    Each of the parties hereto agrees that this Agreement involves at least
$100,000 and that this Agreement has been entered into in express reliance on
Section 2708 of Title 6 of the Delaware Code. Each of the parties hereto
irrevocably and unconditionally agrees (i) that, to the extent such party is not
otherwise subject to service of process in the State of Delaware, it will
appoint (and maintain an agreement with respect to) an agent in the State of
Delaware as such party's agent for acceptance of legal process and notify the
other parties hereto of the name and address of said agent, (ii) that service of
process may also be made on such party by pre-paid certified mail with a
validated proof of mailing receipt constituting evidence of valid service sent
to such party at the address set forth in Section 8 of this Agreement, as such
address may be changed from time to time pursuant hereto, and (iii) that service
made pursuant to clause (i) or (ii) above shall, to the fullest extent permitted
by applicable law, have the same legal force and effect as if served upon such
party personally within the State of Delaware.


9.4    Any controversy or claim arising out of or related to any other provision
of this Agreement shall be settled by final, binding and non-appealable
arbitration in Essex County, New Jersey or Wilmington, Delaware by a single
arbitrator. Subject to the following provisions, the arbitration shall be
conducted in accordance with the applicable rules of JAMS then in effect. Any
award entered by the arbitrator shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrator shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its




--------------------------------------------------------------------------------




own expenses relating to the conduct of the arbitration or litigation (including
reasonable attorneys' fees and expenses) and shall share the fees of JAMS and
the arbitrator, if applicable, equally.


10.    General.


10.1     JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT
TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE'S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.


10.2    Continuation of Employment. Unless the parties otherwise agree in
writing, continuation of the Executive's employment with the Company beyond the
expiration of the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement, and Executive's
employment may thereafter be terminated "at will" by the Executive or the
Company and Executive will be entitled to fringe benefits which the Executive is
eligible to receive for so long as the Executive continues to be employed with
the Company and the Executive shall be eligible for severance in accordance with
the terms of the Company's severance policy then in effect. Notwithstanding the
foregoing, the Executive shall be subject to the restrictive covenants set forth
in Section 5.2 for the Restricted Period or if applicable, the Reduced
Restricted Period in accordance with Section 2.2.


10.3    Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


10.4    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the Executive's employment by the
Company, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the Executive's employment by the Company and its
affiliates. No representation, promise or inducement has been made by either
party that is not embodied in this Agreement, and neither party shall be bound
by or liable for any alleged representation, promise or inducement not so set
forth.


10.5    Assignment. This Agreement, and the Executive's rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign its
rights, together with its obligations, hereunder (i) to any affiliate or (ii) to
third parties in connection with any sale, transfer or other disposition of all
or substantially all of the business or assets of the Company; in any event the
obligations of the Company hereunder shall be binding on its successors or
assigns, whether by merger, consolidation or acquisition of all or substantially
all of its business or assets.


10.6    Waiver. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by all of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.






--------------------------------------------------------------------------------




10.7    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state, local and other taxes as may be
required to be withheld pursuant to any applicable law or regulation.


11.    Subsidiaries and Affiliates.


11.1    As used herein, the term "subsidiary" shall mean any corporation or
other business entity controlled directly or indirectly by the corporation or
other business entity in question, and the term "affiliate" shall mean and
include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the corporation or other
business entity in question.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
HARLAND CLARKE HOLDINGS CORP.


By: ________________________________
Name: Charles Dawson
Title: President and Chief Executive Officer


SCANTRON CORPORATION


By: ________________________________
Name:
Title:


EXECUTIVE


____________________________________
Kevin Brueggeman    




